Lore, C. J.
(dissenting). I have very carefully considered the law and the authorities produced in this case in the hope that I might be able to agree with my brethren on the bench. .But after a most careful consideration, the provisions of the law are so confused, obscure and conflicting, that I have been unable to put any reasonable or constitutional construction upon it. In my judgment the law to be enforced, especially where it imposes a penalty, ought to be clear enough for the people upon whom it is to be enforced to understand it reasonably and for the Court to be able to enforce it without, what appears to my judgment to be, judicial legislation,—adding to the law judicially enough to make it either reasonable or constitutional.
The demurrer, however, is overruled by a majority of the Court.